DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                                                       
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The 112 rejection in section 6 of the office action mailed 12 May 2021 is withdrawn in view of applicant’s claim amendments filed 05 August 2021. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 


Claims 1-5, 7, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Phan (U.S. 5,549,790).
     Van Phan in Figure 1 teaches an embossed single layer paper web having small protrusions in a first region (elements 30) at a first elevation (element 32) and a third region of valleys (element 70) at a third elevation (element 72).  The protrusions and valleys of the first and third regions forming a background pattern to a design pattern formed of a second region of ridges and protrusions (elements 50) at a second elevation (element 52).  The second region design ridges may form enclosed spaces (element 120, Figure 4A, column 7, lines 15-25), which may have a sixth region of protrusions (element 150) at an elevation (element 152) that are separated by a fifth region of valleys (element 130) at an elevation (element 132).  The examiner takes the inside surface of the bottom of the valleys (elements 130 and 70) as being at substantially similar elevations (elements 132 and 72) and forming a valley surface plane, while the outside of the bottom of the valleys forms a bottom surface 
     It would have been obvious to one of ordinary skill in the art to have increased the elevation of the enclosed peaks of the sixth region to amount greater than the elevation of the background protrusions of the first region in order to enhance the appearance of the enclosed areas (element 120, Figure 4A) as part of the overall floral design formed by the second region ridges and projections (element 50).  Thus the sixth region peaks (elements 150) can be considered as forming a design plane that is above the valley plane of Van Phan and below the upper surface plane of the second region peaks (element 50), with the upper surface design plane of the second region, the enclosed area design plane of the sixth region, and the valley plane formed by the third and fifth regions all being above the bottom surface plane of Van Phan.  The sixth region peaks (elements 
     Regarding claims 2, 3, 4, 5, 6, 11, 12 and 13, the difference between the elevation of the upper surface layer of the second region (element 52) and the elevation of the first regions background peaks (element 32) is at least about .05 millimeters (50 microns, col. 6, lines 20-25).  This minimum distance of .05 millimeter corresponds to the minimum separation of .05 millimeter (element 262) of elevations 261 and 231 in the forming fabric of Figure 6 used to make the paper of Figure 1, with a maximum separation of 2 millimeters (2,000 microns, col. 8, lines 15-25).  Thus as difference between the top surface plane and valley surface plane of Van Phan of 50 to 2000 microns is contemplated by the reference.  This meets the limitations of claims 2, 3, 4, 5, 6, 11, 12 and 13 of the difference in the upper plane surface and the bottom surface being at least 300 microns.  The sixth region enclosed peak plane height difference from the bottom surface plane would be a value substantially less than the at least 300 microns of the upper surface height in order to present a visual difference between upper design surface and the enclosed sixth region design.  The difference between the sixth region height and the top surface second .

Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Phan (U.S. 5,549,790) as applied to claims 1-5, 7, and 10-14 above, and further in view of Hermans et al. (U.S. 2013/0068868 A1).
     Van Phan teaches that the basis weight of the tissue paper can be 11 to 57 gms/sq-meter (col. 7, lines 50-55) and that the tissue paper has a good tensile strength.  Van Phan does not teach a specific geometric mean tensile strength.  Hermans et al. teaches a GMT of 500 to 1500 g/3 inches in order to have a tissue with good tensile strength (section 0038).  The instant invention claims a basis weight of 10 to 50 grams/sq-meter and a GMT of 500 to 1500 g/3 inches.  It would have been obvious to one of ordinary skill in the art to have selected a GMT of 500 

Applicant’s arguments filed 05 August 2021 with respect to claims 1-5, 7-16 have been considered but are not considered to be persuasive.
     Applicant argues that the design elements are now claimed as being embossed and that this distinguishes over the design elements formed by the forming web in Van Phan.  The examiner gives little weight to the design elements being produced by the process of embossing as they appear to be similar in structure to the design elements of Van Phan.  The examiner notes that the design elements of the instant specification appear to be continuous surfaces contained in the design element plane (be they continuous lines or discrete lines), while the design element formed by the enclosed area (element 120) in Van Phan is composed of multiple peak surfaces in the design plane.  Claim language which captures this difference between the disclosure of the instant specification and the teachings of Van Phan would distinguish over the rejection based on Van Phan.  The position of the examiner is that the 300 micron height difference in the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally 
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783